 Case 3:21-cv-00845-MMH-JBT Document 7 Filed 09/09/21 Page 1 of 2 PageID 84




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

TOMAS A. FERNANDEZ,

      Plaintiff,

v.                                               CASE NO. 3:21-cv-845-MMH-JBT

RAYONIER ADVANCED
MATERIALS, INC., etc.,

     Defendant.
                                      /

                                      ORDER

      THIS CAUSE is before the Court on Defendant’s Motion to Substitute Exhibit

4 to the Complaint (“Motion”) (Doc. 6). Defendant seeks to redact certain allegedly

confidential business information contained in Exhibit 4 to the Complaint (“Exhibit

4”) (Doc. 1-8). The Motion is unopposed, and the information to be excluded does

not appear to be material to the allegations of the Complaint. (Doc. 6 at 4.)

Moreover, Defendant has provided a redacted version of Exhibit 4 as a “less

onerous alternative” to just sealing the document. Romero v. Drummond Co., Inc.,

480 F.3d 1234, 1246 (11th Cir. 2007).

      Accordingly, it is ORDERED:

      1.     The Motion (Doc. 6) is GRANTED.

      2.     The Clerk of Court is directed to place Exhibit 4 (Doc. 1-8) under seal.

The document shall remain under seal until further order of the Court.
Case 3:21-cv-00845-MMH-JBT Document 7 Filed 09/09/21 Page 2 of 2 PageID 85




      3.     The Clerk of Court is directed to attach redacted Exhibit 4 (Doc. 6-1)

to the Complaint.

      DONE AND ORDERED in Jacksonville, Florida on September 9, 2021.




Copies to:

Counsel of Record




                                         2
